Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed in on 05/10/2022.
Claims 2-21 are been examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 5312023 A).
Regarding claim 2, Green discloses a surgical loading unit (Fig. 33), comprising: 
an elongate body (272); an end effector (@270) having a proximal portion movably coupled to a distal portion of the elongate body such that the end effector (@270) is configured to articulate relative to the elongate body (@272) (Figs. 30-35); and 
a flexible knife bar (240) extending through the distal portion (Fig. 35) of the elongate body (272) and including a first segment (See annotated fig. 35 below) and a second segment (See annotated fig. 35 below) extending distally from the first segment (Fig. 35), 
wherein the first segment first segment (See annotated fig. 35 below) of the flexible knife bar (240) is configured to bend laterally in a right-side direction in response to an articulation of the end effector relative to the elongate body in a left- side direction (NOTE: the articulation is in either direction relative to the longitudinal axis of the instrument, therefore when the end effector is articulated in the left side, the bar will bend towards the right side producing a mirror effect in the opposite direction) and 
the first segment (@342) of the flexible knife bar (240) is configured to bend laterally in the left-side direction (the knife bar bends to the left in Fig. 35) in response to an articulation of the end effector (270) relative to the elongate body in the right-side direction (Fig. 34).


    PNG
    media_image1.png
    369
    806
    media_image1.png
    Greyscale


Regarding claim 3, wherein the second segment (See annotated fig. 35 above) of the flexible knife bar (240) is configured to bend in the left-side direction in response to the articulation of the end effector relative to the elongate body in the left-side direction (NOTE: the articulation is in either direction relative to the longitudinal axis of the instrument, therefore when the end effector is articulated in the left side, the knife bar will bend to the left side producing a mirror effect in the opposite direction), and 
the second segment (See annotated fig. 35 above) of the flexible knife bar (240) is configured to bend in the right-side direction (the second segment bends slightly to the right in Fig. 35) in response to the articulation of the end effector relative to the elongate body in the right-side direction (Fig. 35).
Regarding claim 4, further comprising an elongate guide member (288, 286) pivotably (@366, 370, Fig. 24) supported in the distal portion of the elongate body (272) and defining a longitudinally-extending channel, wherein the flexible knife bar (240) is received in the channel of the elongate guide member (288, 286).
Regarding claim 5, wherein the first segment (See annotated fig. 35 above) is slidably received in the channel of the elongate guide member (Fig. 33).
Regarding claim 6, wherein the articulation of the end effector (@270) relative to the elongate body in the left-side direction effects movement of a distal portion of the elongate guide member in the right-side direction (NOTE: the articulation is in either direction relative to the longitudinal axis of the instrument, therefore when the end effector is articulated in the left side, the bar will bend towards the right side producing a mirror effect in the opposite direction), and the articulation of the end effector relative to the elongate body in the right-side direction (Fig. 33) effects movement of the distal portion of the elongate guide member (288, 286) in the left-side direction (@380, Fig. 33).
Regarding claim 7, wherein the proximal portion of the end effector includes: a first wall that tapers proximally (See annotated Fig. 23-24 below); and a second wall that tapers proximally (See annotated Fig. 23-24 below )such that the first and second walls cooperatively define a proximally-flaring cavity through which the second segment of the flexible knife bar extends (the second segment of the knife blend will extend through it during firing).

    PNG
    media_image2.png
    577
    809
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 5312023 A)
Regarding claim 8, Green et al. discloses side surfaces being laterally spaced from one another (See annotated Fig. 23-24 above).
However, Green et al. fails to disclose wherein each of the first and second walls defines an arcuate side surface.
It would have been an obvious matter of design choice to each of the first and second walls defines an arcuate side surface, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Green’s configuration in providing a more compact passage for the knife blade.

Claim(s) 2-5, 10-12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 20070187453 A1).
Regarding claim 2, Green discloses a surgical loading unit (Fig. 33), comprising: 
an elongate body (1120); an end effector (@1030) having a proximal portion movably coupled to a distal portion of the elongate body such that the end effector (@1030) is configured to articulate relative to the elongate body (1120) ([0205], Figs. 54 and 66); and 
a flexible knife bar (1062) extending through the distal portion (Fig. 54-55 and 66) of the elongate body (1120) and including a first segment (See annotated fig. 66 below) and a second segment (See annotated fig. 66 below) extending distally from the first segment (Fig. 66), 
wherein the first segment (See annotated fig. 66 below) of the flexible knife bar (1062) is configured to bend laterally in a right-side direction (See bend on annotated fig. 66 below) in response to an articulation of the end effector relative to the elongate body in a left- side direction (via dogbone 2040, 2042) and 
the first segment (@342) of the flexible knife bar (240) is configured to bend laterally in the left-side direction (the knife bar bends to the left in Fig. 35) in response to an articulation of the end effector (270) relative to the elongate body in the right-side direction (NOTE: the articulation is in either direction relative to the longitudinal axis of the instrument, therefore when the end effector is articulated to the right side, the bar will bend towards the left side producing a mirror effect in the opposite direction).

    PNG
    media_image3.png
    620
    903
    media_image3.png
    Greyscale

Regarding claim 3, wherein the second segment (See annotated fig. 66 above) of the flexible knife bar (1062) is configured to bend in the left-side direction in response to the articulation of the end effector relative to the elongate body in the left-side direction (Via Dogbone 2040, 2042), and 
the second segment (See annotated fig. 66 above) of the flexible knife bar (1062) is configured to bend in the right-side direction in response to the articulation of the end effector relative to the elongate body in the right-side direction (Fig. 35).
Regarding claim 4, further comprising an elongate guide member (1080) pivotably supported in the distal portion of the elongate body and defining a longitudinally-extending channel (Fig. 66), wherein the flexible knife bar (1062) is received in the channel of the elongate guide member (Fig. 66)
Regarding claim 5, wherein the first segment is slidably received in the channel of the elongate guide member (Fig. 66).
Regarding claim 10, wherein the elongate guide member (1080) includes a proximal portion pivotably coupled to the elongate body (Fig. 66), such that the elongate guide member (1080) is prevented from translating longitudinally relative to the elongate body (Fig. 66).
Regarding claim 11, further comprising another elongate guide member (2020) defining a longitudinally-extending channel (Fig. 66), the flexible knife bar (1062) including: a first knife bar shaft (outer bar shaft of 1062) extending through the channel of the elongate guide member (1080); and a second knife bar shaft (bar shaft 1062 to the left, Fig. 66) coupled to and extending parallel with the first knife bar shaft (Fig. 66), the second knife bar shaft (bar shaft 1062 to the left, Fig. 66) extending through the channel of the another elongate guide member (2020).
Regarding claim 12, further comprising a support structure (2040, 2042) disposed between the first (outer bar shaft of 1062) and second knife bar shafts (bar shaft 1062 to the left, Fig. 66) of the flexible knife bar (1062), the support structure (2040, 2042) including: a top surface on which the elongate guide member (1080, Fig. 66) is supported; and a bottom surface (Left side of 1080) on which the another elongate guide member is supported (Fig. 66)
Regarding claim 14, surgical loading unit, comprising: an elongate body (1120); 
an end effector (@1030) having a proximal portion movably coupled to a distal portion of the elongate body such that the end effector (@1030) is configured to articulate relative to the elongate body (1120) ([0205], Figs. 54 and 66); 
an elongate guide member (1080) pivotably supported in the distal portion of the elongate body and defining a longitudinally-extending channel (Fig. 66); and
 a flexible knife bar (1062) including a first segment (See annotated fig. 66 below) and a second segment (See annotated fig. 66 below) extending distally from the first segment (Fig. 66), the first segment being slidably received in the channel of the elongate guide member (1080, Fig. 66), wherein the elongate guide member (1080)  is configured to resist deformation of the first segment of the flexible knife bar as the first segment of the flexible knife bar pivots about a first pivot point of the flexible knife bar during articulation of the end effector (Fig. 66).

    PNG
    media_image3.png
    620
    903
    media_image3.png
    Greyscale



Regarding claim 15, wherein the first pivot point (@ the first segment)is proximal of the first segment and the elongate guide member (Fig. 66)
Regarding claim 16, wherein the second segment of the flexible knife bar is configured to pivot about a second pivot point (@2013) during the articulation of the end effector, the second pivot point being distal of the elongate guide member (Fig. 66).
Regarding claim 17, wherein the flexible knife bar is configured to bend at the first and second pivot points thereof (Fig. 66).
Regarding claim 18, wherein the elongate guide member (1080, Fig. 66) has a distal portion, and wherein articulation of the end effector relative to the elongate body in a first direction effects movement of the distal portion (@ first segment) of the elongate guide member in a second direction, substantially opposite the first direction (Fig. 66).
Regarding claim 19, wherein the second segment (See annotated fig. 66 above) of the flexible knife bar (1062) is configured to move in a first direction in response to an articulation of the end effector relative to the elongate body in the first direction (Fig. 66), and the first segment of the flexible knife bar is configured to move in a second direction, substantially opposite the first direction, in response to the articulation of the end effector relative to the elongate body in the first direction (Fig. 66).
Regarding claim 20, wherein the elongate guide member (1080, Fig. 66) is configured to maintain the first segment of the flexible knife bar in a linear configuration as the end effector articulates (Fig. 66)
Regarding claim 21, further comprising another elongate guide member (2020) defining a longitudinally-extending channel (Fig. 66), the flexible knife bar (1062) including: a first knife bar shaft (outer bar shaft of 1062) extending through the channel of the elongate guide member (1080); and a second knife bar shaft (bar shaft 1062 to the left, Fig. 66) coupled to and extending parallel with the first knife bar shaft (Fig. 66), the second knife bar shaft (bar shaft 1062 to the left, Fig. 66) extending through the channel of the another elongate guide member (2020): and a support structure (2040, 2042) disposed between the first (outer bar shaft of 1062) and second knife bar shafts (bar shaft 1062 to the left, Fig. 66) of the flexible knife bar (1062), the support structure (2040, 2042) including: a top surface on which the elongate guide member (1080, Fig. 66) is supported; and a bottom surface (Left side of 1080) on which the another elongate guide member is supported (Fig. 66)
Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of surgical loading unit having a flexible knife bar. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731